DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/801824, 60/801823 and 60/833319, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above provisional applications do not support plasma profiles recited, therefore, claims 1-9, 11-14 and 16-20 will receive an effective filing date of 5/18/2007.

Response to Arguments
All of Applicant’s arguments filed 8/31/2020 have been fully considered and are not persuasive.
Applicant argues that the Examiner bypasses the “properties of the claimed method and composition,” and these properties are not known in the art.

Applicant’s arguments against transmucosal administration have been considered and Applicants are directed to the modified rejections below wherein in this new claim amendments is addressed.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9, 11-14 and 16-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavey (US 5,502,047) and Singh et al (WO 01/39749). All references cited on the 4/3/2020 IDS.
Kavey teaches a method for the treatment of insomnia in patients who suffer from chronic insomnia which involves the administration of low dosages of doxepin (Abs and Kavey – claim 8). The dosages of doxepin used are those ranging from 0.5-9mg, reading on instant claim 2, 13 and 18.
However, Kavey does not teach the doxepin formulation to have an orally disintegrating excipient.
Singh teaches a fast dissolving pharmaceutical compositions in a solid dosage form with prolonged sweet taste which comprises a pharmaceutically active agent (0.1-99%), water-soluble sugar (5-95%) , non-sugar sweeteners (0.5-20%) (Abs and Pg. 4). It is noted that the water soluble sugar and non-sugar sweeteners read on the claimed orally disintegrating excipient and these are taught to be used in amounts which overlap with the claimed 15-99.9%.
Singh does not teach the use of pH buffers, reading on instant claim 8.
Singh teaches the fast dissolving or disintegrating tablets can be administered without water.  These tablets readily form a suspension or solution of the drug after mixing with the saliva, which is easily swallowed by patients.  These are particularly suitable for children or aged parents who have 
Regarding claims 4-5 and 19: The tablets are taught to dissolve or disperse in the mouth within one minute requiring very little amounts of body fluids like saliva to produce a smooth solution or suspension of the drug with a prolonged sweet taste (Pg. 3), thus 100% of the dosage form is dissolved within one minute.
Suitable drugs for use in these formulations include anti-depressants, such as doxepin (Pg. 13).
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to formulate the composition of Kavey into a fast/rapid orally disintegrating formulation of doxepin as taught by Singh.  One of ordinary skill in the art would be motivated to create a fast disintegrating tablet as Singh teaches that these types of formulation have the advantage of being easy to swallow by patients and is able to be administered without the use of water and many more advantages taught above.  Absent evidence to the contrary, one of skill in the art would have reasonable expectation of success as Singh teaches that a suitable active agent for use in orally disintegrating tablets is doxepin and Kavey teaches that the use of doxepin in distinct administrable forms (solutions, capsules, etc.) is suitable (Col. 2, lines 65-67 to Col. 3, lines 1-3).
While Singh doesn’t teach these “orally administering for transmucosal administration”, it is noted that the recitation “for transmucosal administration” is a recitation of intended use and the instant specification teaches that a preferred formulation for transmucosal administration is a fast disintegrating tablet that is adapted to disintegrate in the mouth of a subject in less than about 60 seconds , has a hardness of between 2-6 Kp[0127] and also teaches that fast disintegrating, oral, transmucosal formulations wherein the fast disintegrating formulations is an orally disintegrating tablet [0037].  Singh teaches an oral formulation which is compressed tablet with a hardness ranging from 1-5kg (equivalent to approx. 1-5Kp) which disintegrates in the mouth in less than 1 min.  Therefore, as the prior art makes obvious the structure taught by the instant specification to be capable of transmucosal administration, the 
Claim 1 recites “providing more rapid sleep onset,” “more rapid drug onset… without an orally disintegrating excipient” and claim 9-10 recite “wherein the method provides…”.  Claim 13 recites “a method of providing an effective plasma concentration of doxepin…wherein the effective concentration is provided more…” Claims 11-12 and 14-17 recite “wherein the effective plasma…” Claims 6-7 and 20 recite “greater than …  or nearly …is absorbed across the oral mucosa…”
It is noted that these phrases recite properties of the claimed method and claimed composition and the instant specification teaches that when  administering an rapidly orally disintegrating dosage form comprising 0.5-9mg of doxepin, the claimed blood plasma levels can be achieved [0146]. The prior art makes obvious the performance of the claimed steps (i.e. administration) with the claimed composition, therefore the composition claimed and the composition of the prior art are expected to have the same properties, absent evidence to the contrary, as a composition and its properties are inseparable.  

Claims 1-7, 9, 11-14 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavey (US 5,502,047), Singh (US 2005/0226925), Hall et al (US 2005/0244517) and Singh et al (WO 01/39749). All references cited on the 4/3/2020 IDS.
Kavey teaches a method for the treatment of insomnia in patients who suffer from chronic insomnia which involves the administration of low dosages of doxepin (Abs and Kavey – claim 8). The dosages of doxepin used are those ranging from 0.5-9mg, reading on instant claim 2, 13 and 18.
However, Kavey does not teach the doxepin formulation to have an orally disintegrating excipient.
Singh’925 teaches novel compositions for the delivery of a hypnotic system across the oral mucosa.  Singh also teaches methods of using these compositions to treat sleep disorders such as insomnia (Abs).  Singh’925 teaches that delivery of the hypnotic agent across the oral mucosa advantageously bypasses hepatic first pass metabolism of the drug and avoids enzymatic degradation of 
Singh’925 teaches that for the treatment of insomnia, the subject is administered said composition (Singh’925 – claims 99 and 104).
	Singh’925 teaches that oral administration has several disadvantages, such as drug losses during hepatic first pass metabolism, during enzymatic degradation within the GI tract, and during absorption.  These drug losses not only increase the variability in drug response, but also often require that the medicament be given in greater initial doses.  In addition, because the drug has to pass through the gastrointestinal system in order to enter the blood stream, the time to reach a therapeutic effect may be quite long, typically around forty-five minutes or longer [0004].  Accordingly, there is a need for compositions which deliver the active agents across the oral mucosa having buffer systems that facilitate absorption of agents in a safe and stable manner [0012].
	Regarding claims 4-5 and 19: The composition of Singh’925 comprises a hypnotic agent, a carrier that provides complete buccal or sublingual disintegration in about 5 min. or less following administration to the mouth; and a buffer system [0015-0017].  
	Regarding claim 4: Singh’925 teaches that lozenges can be formulated to dissolve within about 1min to about 15min, overlapping with “within 1 minute” [0213].
	Singh’925 teaches that the delivery of the hypnotic agent across the oral mucosa advantageously bypasses hepatic first pass metabolism of the drug and avoids enzymatic degradation of the drug within the gastrointestinal tract, resulting in increased bioavailability of the hypnotic agent and reduced time to onset of therapeutic activity as compared to traditional dosage forms for oral (e.g., tablet) administration [0069].  A preferred hypnotic agent for use is zolpidem and is used in amounts ranging from 1.0-5.5% ([0085] and Singh - claim 10).  Zolpidem can be formulated as a candy or lozenge and is used in amounts ranging from 2-10 mg [0269].

	It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to formulate the composition of Kavey into a fast/rapid orally disintegrating formulation of doxepin as taught by Singh’925.  One of ordinary skill in the art would be motivated to create a fast disintegrating tablet as Singh’925 teaches that these types of formulation advantageously bypasses hepatic first pass metabolism of the drug and avoids enzymatic degradation of the drug within the gastrointestinal tract, resulting in increased bioavailability of the hypnotic agent and reduced time to onset of therapeutic activity as compared to traditional dosage forms for oral (e.g., tablet) administration.  Absent evidence to the contrary, one of skill in the art would have reasonable expectation of success as Singh ‘749 teaches that a suitable active agent for use in orally disintegrating tablets is doxepin, Kavey teaches that the use of doxepin in distinct administrable forms (solutions, capsules, etc.) is suitable (Col. 2, lines 65-67 to Col. 3, lines 1-3) for the treatment of insomnia in amounts which overlap with the amounts of agent taught by Singh’925 and Hall teaches pharmaceutical compositions for use as a sleep aid (Abs) and teaches that doxepin is a hypnotic agent [0027]. 
Claim 1 recites “providing more rapid sleep onset,” “more rapid drug onset… without an orally disintegrating excipient” and claim 9-10 recite “wherein the method provides…”.  Claim 13 recites “a method of providing an effective plasma concentration of doxepin…wherein the effective concentration is provided more…” Claims 1, 11-13 and 16-17 recite “wherein the effective plasma…” Claims 6-7 and 20 recite “greater than …  or nearly …is absorbed across the oral mucosa…”
It is noted that these phrases recite properties of the claimed method and claimed composition and the instant specification teaches that when  administering an rapidly orally disintegrating dosage form comprising 0.5-9mg of doxepin, the claims blood plasma levels can be achieved [0146]. The prior art makes obvious the performance of the claimed steps (i.e. administration) with the claimed composition (doxepin and Pharmaburst, taught by the spec to be a suitable orally disintegrating agent), .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following patents in view of Singh et al (WO 01/39749):
Claims 1-24 of U.S. Patent No. 7,915,307;
Claims 1-22 of U.S. Patent No. 8,513,299; 
Claims 1-31 of U.S. Patent No. 6,211,229;
Claims 1-14 of U.S. Patent No. 9,572,814;
Claims 1-18 of U.S. Patent No. 9,498,462 ; 
Claims 1-14 of U.S. Patent No. 9,463,181;
Claims 1-11 of U.S. Patent No. 9,907,779; and
Claims 1-10 of U.S. Patent No. 9,107,898
The Patents above describe the treatment of insomnia by the administration of doxepin in the claimed amounts, however, they do not teach an orally fast disintegrating form of doxepin.
The teachings of Singh ‘279 are discussed above and the instant claims are obvious for the same reasons as set forth above.
	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following patents in view of Singh et al (WO 01/39749):
Claims 21-39 of U.S. Application 13/764467; and
Claims 29 and 33-40 of U.S. Application 13/612328.
The applications above describe the treatment on insomnia by the administration of doxepin, however, they do not teach an orally fast disintegrating form of doxepin.
The teachings of Singh ‘279 are discussed above and the instant claims are obvious for the same reasons as set forth above.
Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613